NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ELIUDER MARZO,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D19-3815
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 9, 2020.

Appeal from the Circuit Court for Manatee
County; Frederick P. Mercurio, Judge.

Howard L. Dimmig, II, Public Defender, and
Kevin Briggs, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and James Hellickson,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and SMITH, JJ., Concur.